DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 17-33 are pending in the instant application. 

Specification
The disclosure is objected to because of the following informalities: 
Page 6, Lines 9-10 and Page 9, Lines 1-2; 5-6 disclose “One of the first and second exterior bag walls”. This should likely read “One of the first or second exterior bag walls”.
Page 6, Lines 22-23 disclose “The anti-reflux component inside the bag formed by the first and second exterior bag walls.” This should likely read “The anti-reflux component inside the bag is formed by the first and second exterior bag walls.”
Page 7, Line 5 discloses “fulfil.” This should read “fulfill”. 
Page 7, Line 10 discloses “from the at least one passage”. This should read “from at least one passage”. 
Page 20, Lines 6-7 disclose “Moreover, the width W in combine with distances D1 and D2 to ensure that…”. This should likely read “Moreover, the width W in combination with distances D1 and D2 ensures that…”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 20, 22-27, 30-31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuelsen (US Patent 4,604,095).
Regarding Claim 17, Samuelsen discloses a bag attachable around a stoma of a user and adapted to collect body waste (Figure 3, bag 1; Col. 2, Lines 34-38), the bag comprising: 
a first exterior wall (Figure 3, first exterior wall 6) connected to a second exterior wall (Figure 3, second exterior wall 5) along a peripheral attachment zone of the bag (Figure 3, peripheral attachment zone 7) to form a collection volume (Figure 3, collection volume 8) inside of the bag (Col. 2, Lines 48-52), with a longitudinal direction of the bag defined between a top end portion of the bag and a bottom end portion of the bag (Figure 3); an inlet opening formed through the first exterior wall along the top end portion of the bag and adapted to receive the body waste from the stoma (Figure 4, inlet opening 3; Col. 2, Lines 34-38); a drainage outlet provided along the bottom end portion of the bag and adapted for drainage of the body waste from the bag (Figure 3, drainage outlet 4; Col. 2, Lines 44-47); and an anti-reflux component located inside of the bag and extending away from the inlet opening to a bottom edge of the anti-reflux component (Figure 4, anti-reflux components 9 and 10, bottom edge 115; Col. 2, Lines 52-55), with the anti-reflux component comprising a first sheet having an aperture sealed around the inlet opening of the first exterior wall of the bag (Figure 4, first sheet 10) and a second sheet connected to a portion of the peripheral attachment zone along the top end portion of the bag (Figure 4, second sheet 9; Col. 2, Lines 54-59), with the first sheet connected to the second sheet along a first lateral connection zone on a first side and along a second lateral connection zone on an opposing second side of the anti-reflux component (Figure 3, first and second lateral connection zone(s) 107; Col. 3, Lines 39-41); wherein the anti-reflux component comprises a third connection zone formed between the first sheet and the second sheet to form a first passage and a separate second passage along the bottom edge of the anti-reflux component (Figure 3, third connection zone 123; Col. 3, Lines 42-46).
Regarding Claim 20, Samuelsen discloses wherein a first lateral width of the first passage is equal to a second lateral width of the second passage (Figure 3). 
Regarding Claim 22, Samuelsen discloses wherein the first lateral connection zone and the second lateral connection zone taper to reduce a lateral width of the anti-reflux component in a direction toward the bottom edge (Figure 3), with the bottom edge of the anti-reflux component spaced a lateral distance away from the peripheral attachment zone on opposing side edges of the bag to decouple the bottom edge of the anti-reflux component from the first exterior wall and the second exterior wall of the bag (Figure 3, bottom edge 115, peripheral attachment zone 7).
Regarding Claim 23, Samuelsen discloses a base plate coupled to the first exterior wall of the bag and adapted for attachment to skin around the stoma (Figure 4, coupling means 2; Col. 2, Lines 34-44). 
Regarding Claim 24, Samuelsen discloses a bag attachable around a stoma of a user and adapted to collect body waste (Figure 3, bag 1; Col. 2, Lines 34-38), the bag comprising:
a collection volume (Figure 3, collection volume 8) formed between a first exterior wall (Figure 3, first exterior wall 6) and a second exterior wall (Figure 3, second exterior wall 5), with the first exterior wall connected to the second exterior wall along a peripheral attachment zone (Figure 3, peripheral attachment zone 7; Col. 2, Lines 48-52); an inlet opening formed through the first exterior wall along a top end portion of the bag and adapted to receive the body waste from the stoma (Figure 4, inlet opening 3; Col. 2, Lines 34-38); a drainage outlet provided along a bottom end portion of the bag and adapted for drainage of the body waste from the bag (Figure 3, drainage outlet 4; Col. 2, Lines 44-47); and an anti-reflux component located inside of the bag (Figure 4, anti-reflux component 9 and 10), with the anti-reflux component connected to the peripheral attachment zone at the top end portion of the bag (Figure 3, peripheral attachment zone 7) and extending past the inlet opening and terminating at a bottom edge (Figure 4, bottom edge 115; Col. 2, Lines 57-61); wherein the anti-reflux component has an aperture (Figure 4, aperture 3) communicating with the inlet opening and sealed opposing lateral edges (Figure 3; lateral edges 107) that form a fluid pathway extending from the aperture to a first passage and a separate second passage that each open into the collection volume of the bag along the bottom edge of the anti-reflux component (Figures 3 and 4).
Regarding Claim 25, Samuelsen discloses wherein the anti-reflux component comprises a first sheet provided with the aperture (Figure 4, first sheet 10), with the aperture sealed around the inlet opening of the first exterior wall of the bag (Figure 4, aperture 3), and a second sheet is connected to the first sheet and to the peripheral attachment zone along the top end portion of the bag (Figures 3 and 4, second sheet 9). 
Regarding Claim 26, Samuelsen discloses wherein the anti-reflux component comprises a first sheet (Figure 4, first sheet 10) coupled to a second sheet (Figure 4, second sheet 9) and the sealed opposing lateral edges of the anti-reflux component comprise a first lateral connection zone sealing the first sheet to the second sheet on a first side and a second lateral connection zone sealing the first sheet to the second sheet on an opposing second side of the anti-reflux component (Figure 3, first and second lateral connection zone(s) 107; Col. 3, Lines 39-41).
Regarding Claim 27, Samuelsen discloses wherein the first passage and the separate second passage are formed by a third connection zone sealing a portion of the first sheet to a portion of the second sheet (Figure 3, third connection zone 123; Col. 3, Lines 42-46).
Regarding Claim 30, Samuelsen discloses wherein the first lateral connection zone and the second lateral connection zone taper to reduce a lateral width of the anti-reflux component in a direction toward the bottom edge (Figure 3), with the bottom edge of the anti-reflux component spaced a lateral distance away from the peripheral attachment zone on opposing side edges of the bag to decouple the bottom edge of the anti-reflux component from the first exterior wall and the second exterior wall of the bag (Figure 3, bottom edge 115, peripheral attachment zone 7).
Regarding Claim 31, Samuelsen discloses wherein a first lateral width of the first passage is equal to a second lateral width of the second passage (Figure 3). 
Regarding Claim 33, Samuelsen discloses a base plate coupled to the first exterior wall of the bag and adapted for attachment to skin around the stoma (Figure 4, coupling means 2; Col. 2, Lines 34-44). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelsen as applied to Claim 17 above.
Regarding Claim 18, Samuelsen discloses (as to part of Claim 18) wherein the first lateral connection zone and the second lateral connection zone (Figure 3, first and second lateral connection zone 107) have a longitudinal length measured from the bottom edge of the anti-reflux component to the peripheral attachment zone at the top end portion of the bag (Figure 3, bottom edge 115, peripheral attachment zone 7). 
Samuelsen does not expressly disclose (as to the remainder of Claim 18) the length equal to a distance from the bottom edge of the anti-reflux component to a center of the inlet opening as required by the claim.
However, Samuelsen discloses, as seen in Figures 3 and 4, a longitudinal length from the bottom edge (115) to the peripheral attachment zone (7) near the inlet opening (3).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the relative dimensions to extend the anti-reflux component to a center of the inlet opening since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In the instant case, the device of Samuelsen would not operate differently with the claimed length equal to a distance from the bottom edge to a center of the inlet opening and the device would function appropriately having the claimed length. Further, applicant places no criticality on the length claimed within the disclosure. (MPEP 2144.04(IV)(A)).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelsen as applied to Claim 17 above.
Regarding Claim 19, Samuelsen discloses (as to part of Claim 19) wherein the first lateral connection zone and the second lateral connection zone (Figure 3, lateral connection zones 107) taper a lateral width of the anti-reflux component in a direction toward the bottom edge (Figure 3, bottom edge 115) to provide the anti-reflux component that is wider at the peripheral attachment zone (Figure 3, peripheral attachment zone 7) along the top end portion of the bag and narrower at the first passage and the second passage (Figure 3). 
Samuelsen discloses the claimed invention except for (as to the remainder of Claim 19), “curved” lateral connection zones and a “funnel-shape.” 
It would have been an obvious matter of design choice to make the lateral connection zones of Samuelsen (Figure 3, lateral connection zones 107) of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. By making the lateral connection zones of Samuelsen curved to form a funnel-shape, it would not impact the functionality of the invention. The curved lateral connection zones forming the funnel shape would still enable fluid to flow from the inlet opening, into the passages, and into the collection zone.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelsen as applied to Claim 17 above.
Regarding Claim 21, Samuelsen discloses (as to part of Claim 21) a first passage (Figure 3), an inlet opening, and an aperture (Figure 3, inlet opening and aperture 3). 
Samuelsen does not expressly disclose (as to the remainder of Claim 21) wherein a first lateral width of the first passage is less than a diameter of the inlet opening and less than a diameter of the aperture as required by the claim.
However, Samuelsen appears to disclose in Figure 3 the passages being smaller in diameter to the inlet opening and aperture (3).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the relative dimensions to make the lateral width of the first passage of a smaller diameter than that of the inlet opening and aperture since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In the instant case, the device of Samuelsen would not operate differently with the first passage being of smaller diameter than that of the inlet opening and aperture and the device would function appropriately having the claimed diameters. Further, applicant places no criticality on the passage being of lesser diameter claimed within the disclosure. (MPEP 2144.04(IV)(A)).  
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelsen as applied to Claim 24 and 26 above.
Regarding Claim 28, Samuelsen discloses (as to part of Claim 28) wherein the first lateral connection zone and the second lateral connection zone (Figure 3, first and second lateral connection zone 107) have a longitudinal length measured from the bottom edge of the anti-reflux component to the peripheral attachment zone at the top end portion of the bag (Figure 3, bottom edge 115, peripheral attachment zone 7). 
Samuelsen does not expressly disclose (as to the remainder of Claim 28) the length equal to a distance from the bottom edge of the anti-reflux component to a center of the inlet opening as required by the claim.
However, Samuelsen discloses, as seen in Figures 3 and 4, a longitudinal length from the bottom edge (115) to the peripheral attachment zone (7) near the inlet opening (3).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the relative dimensions to extend the anti-reflux component to a center of the inlet opening since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In the instant case, the device of Samuelsen would not operate differently with the claimed length equal to a distance from the bottom edge to a center of the inlet opening and the device would function appropriately having the claimed length. Further, applicant places no criticality on the length claimed within the disclosure. (MPEP 2144.04(IV)(A)).  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelsen as applied to Claim 24 and 26 above.
Regarding Claim 29, Samuelsen discloses (as to part of Claim 29) wherein the first lateral connection zone and the second lateral connection zone (Figure 3, lateral connection zones 107) taper a lateral width of the anti-reflux component in a direction toward the bottom edge (Figure 3, bottom edge 115) to provide the anti-reflux component that is wider at the peripheral attachment zone (Figure 3, peripheral attachment zone 7) along the top end portion of the bag and narrower at the first passage and the second passage (Figure 3). 
Samuelsen discloses the claimed invention except for (as to the remainder of Claim 29), “curved” lateral connection zones and a “funnel-shape.” 
It would have been an obvious matter of design choice to make the lateral connection zones of Samuelsen (Figure 3, lateral connection zones 107) of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. By making the lateral connection zones of Samuelsen curved to form a funnel-shape, it would not impact the functionality of the invention. The curved lateral connection zones forming the funnel shape would still enable fluid to flow from the inlet opening, into the passages, and into the collection zone.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelsen as applied to Claim 17 above.
Regarding Claim 32, Samuelsen discloses (as to part of Claim 32) a first passage (Figure 3), an inlet opening, and an aperture (Figure 3, inlet opening and aperture 3). 
Samuelsen does not expressly disclose (as to the remainder of Claim 32) wherein a first lateral width of the first passage is less than a diameter of the inlet opening and less than a diameter of the aperture as required by the claim.
However, Samuelsen appears to disclose in Figure 3 the passages being smaller in diameter to the inlet opening and aperture (3).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the relative dimensions to make the lateral width of the first passage of a smaller diameter than that of the inlet opening and aperture since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In the instant case, the device of Samuelsen would not operate differently with the first passage being of smaller diameter than that of the inlet opening and aperture and the device would function appropriately having the claimed diameters. Further, applicant places no criticality on the passage being of lesser diameter claimed within the disclosure. (MPEP 2144.04(IV)(A)).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Caraway et al. (U.S. Patent 4,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY FLANAGAN whose telephone number is (571)272-6147. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY FLANAGAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781